MEMORANDUM **
Meksida Mnatsakanyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of her applications for asylum, withholding of removal, and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and may reverse only if the evidence compels such a result. INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Substantial evidence supports the IJ’s finding that petitioner failed to establish past persecution or a well-founded fear of future persecution based on an enumerated ground. Because petitioner was the victim of criminal activity, and expressly testified at her hearing that the misconduct was not on account of any enumerated ground, she fails to establish eligibility for asylum. See id.
Petitioner’s contentions regarding claims of asylum based on humanitarian grounds and imputed political opinion, and CAT relief fail for lack of exhaustion. See Ortiz v. INS, 179 F.3d 1148, 1152-53 (9th Cir. 1999).
Because petitioner failed to establish eligibility for asylum, it follows that she failed to establish eligibility for withholding of removal. See Singh-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir.1999).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.